


Exhibit 10.3

 

THERAVANCE, INC.

2004 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED FEBRUARY 10, 2010)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

INTRODUCTION

1

 

 

 

ARTICLE II.

ADMINISTRATION

1

2.1

Committee Composition

1

2.2

Committee Responsibilities

1

2.3

Committee for Non-Officer Grants

2

 

 

 

ARTICLE III.

SHARES AVAILABLE FOR GRANTS

2

3.1

Basic Limitation

2

3.2

Additional Shares

2

3.3

Shares Subject to Substituted Awards

3

 

 

 

ARTICLE IV.

ELIGIBILITY

3

4.1

Incentive Stock Options

3

4.2

Other Grants

3

 

 

 

ARTICLE V.

OPTIONS

3

5.1

Stock Option Agreement

3

5.2

Number of Shares

3

5.3

Exercise Price

4

5.4

Exercisability and Term

4

5.5

Modification or Assumption of Options

4

5.6

Buyout Provisions

4

 

 

 

ARTICLE VI.

PAYMENT FOR OPTION SHARES

4

6.1

General Rule

4

6.2

Surrender of Stock

5

6.3

Exercise/Sale

5

6.4

Exercise/Pledge

5

6.5

Promissory Note

5

6.6

Other Forms of Payment

5

 

 

 

ARTICLE VII.

STOCK APPRECIATION RIGHTS

5

7.1

SAR Agreement

5

7.2

Number of Shares

5

7.3

Exercise Price

6

7.4

Exercisability and Term

6

7.5

Exercise of SARs

6

7.6

Modification or Assumption of SARs

6

 

 

 

ARTICLE VIII.

RESTRICTED SHARES

7

8.1

Restricted Stock Agreement

7

8.2

Payment for Awards

7

8.3

Vesting Conditions

7

 

i

--------------------------------------------------------------------------------


 

8.4

Voting and Dividend Rights

7

 

 

 

ARTICLE IX.

STOCK UNITS AND PERFORMANCE CASH AWARDS

8

9.1

Stock Unit Agreement

8

9.2

Payment for Awards

8

9.3

Vesting Conditions

8

9.4

Voting and Dividend Rights

8

9.5

Form and Time of Settlement of Stock Units

8

9.6

Death of Recipient

9

9.7

Creditors’ Rights

9

9.8

Performance Cash Awards

9

 

 

 

ARTICLE X.

CHANGE IN CONTROL

9

10.1

Effect of Change in Control

9

10.2

Acceleration

10

 

 

 

ARTICLE XI.

PROTECTION AGAINST DILUTION

10

11.1

Adjustments

10

11.2

Dissolution or Liquidation

10

11.3

Reorganizations

10

 

 

 

ARTICLE XII.

DEFERRAL OF AWARDS

11

 

 

 

ARTICLE XIII.

AWARDS UNDER OTHER PLANS

12

 

 

 

ARTICLE XIV.

PAYMENT OF FEES IN SECURITIES

12

14.1

Effective Date

12

14.2

Elections to Receive NSOs, Restricted Shares or Stock Units

12

14.3

Number and Terms of NSOs, Restricted Shares or Stock Units

12

 

 

 

ARTICLE XV.

LIMITATION ON RIGHTS

13

15.1

Retention Rights

13

15.2

Stockholders’ Rights

13

15.3

Regulatory Requirements

13

15.4

Transferability of Awards

13

 

 

 

ARTICLE XVI.

WITHHOLDING TAXES

13

16.1

General

13

16.2

Share Withholding

14

 

 

 

ARTICLE XVII.

FUTURE OF THE PLAN

14

17.1

Term of the Plan

14

17.2

Amendment or Termination

14

17.3

Stockholder Approval

14

 

 

 

ARTICLE XVIII.

DEFINITIONS

15

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.
2004 EQUITY INCENTIVE PLAN

 

ARTICLE I.                                                  INTRODUCTION.

 

The Plan was adopted by the Board on May 27, 2004 to be effective at the IPO,
and the amendment and restatement of the Plan was approved by the Board and the
Compensation Committee of the Board on February 10, 2010 to be effective on the
date of the Corporation’s 2010 Annual Meeting of Stockholders assuming the Plan
is approved by the Corporation’s stockholders at such meeting. The purpose of
the Plan is to promote the long-term success of the Corporation and the creation
of stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications, and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock
ownership.  The Plan seeks to achieve this purpose by providing for the
following Awards:  (i) Options (which may constitute incentive stock options or
nonstatutory stock options), (ii) stock appreciation rights, (iii) Restricted
Shares, (iv) Stock Units and (v) Performance Cash Awards.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

 

ARTICLE II.                                             ADMINISTRATION.

 

2.1                               Committee Composition.  The Committee shall
administer the Plan.  The Committee shall consist exclusively of two or more
directors of the Corporation, who shall be appointed by the Board.  In addition,
each member of the Committee shall meet the following requirements:

 


(A)                                 ANY LISTING STANDARDS PRESCRIBED BY THE
PRINCIPAL SECURITIES MARKET ON WHICH THE CORPORATION’S EQUITY SECURITIES ARE
TRADED;


 


(B)                                 SUCH REQUIREMENTS AS THE INTERNAL REVENUE
SERVICE MAY ESTABLISH FOR OUTSIDE DIRECTORS ACTING UNDER PLANS INTENDED TO
QUALIFY FOR EXEMPTION UNDER SECTION 162(M)(4)(C) OF THE CODE;


 


(C)                                  SUCH REQUIREMENTS AS THE SECURITIES AND
EXCHANGE COMMISSION MAY ESTABLISH FOR ADMINISTRATORS ACTING UNDER PLANS INTENDED
TO QUALIFY FOR EXEMPTION UNDER RULE 16B-3 (OR ITS SUCCESSOR) UNDER THE EXCHANGE
ACT; AND


 


(D)                                 ANY OTHER REQUIREMENTS IMPOSED BY APPLICABLE
LAW, REGULATIONS OR RULES.


 

2.2                               Committee Responsibilities.  The Committee
shall (a) select the Employees, Outside Directors and Consultants who are to
receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan, (d) make all other decisions relating to the operation of the Plan and

 

--------------------------------------------------------------------------------


 

(e) carry out any other duties delegated to it by the Board.  The Committee may
adopt such rules or guidelines as it deems appropriate to implement the Plan. 
The Committee’s determinations under the Plan shall be final and binding on all
persons.

 

2.3                               Committee for Non-Officer Grants.  The Board
may also appoint a secondary committee of the Board, which shall be composed of
one or more directors of the Corporation who need not satisfy the requirements
of Section 2.1.  Such secondary committee may administer the Plan with respect
to Employees and Consultants who are not Outside Directors and are not
considered executive officers of the Corporation under section 16 of the
Exchange Act, may grant Awards under the Plan to such Employees and Consultants
and may determine all features and conditions of such Awards.  Within the
limitations of this Section 2.3, any reference in the Plan to the Committee
shall include such secondary committee.

 

ARTICLE III.                                        SHARES AVAILABLE FOR GRANTS.

 

3.1                               Basic Limitation.  Shares of Common Stock
issued pursuant to the Plan may be authorized but unissued shares or treasury
shares.  The aggregate number of shares of Common Stock that may be awarded
pursuant to Stock Awards granted under the Plan on or after January 1, 2010
shall not exceed (a) 7,600,000 shares (which includes 1,541,428 shares remaining
available for issuance under the Plan as of January 1, 2010) and (b) the
additional shares of Common Stock described in Sections 3.2 and 3.3(1).  The
number of shares of Common Stock that may be awarded pursuant to ISOs granted
under the Plan on or after January 1, 2010 shall not exceed 7,600,000 shares. 
The number of shares of Common Stock that may be awarded under the Plan on or
after January 1, 2010 shall be reduced by (a) one share for every option and
stock appreciation right granted under the Plan or the Corporation’s 2008 New
Employee Equity Incentive Plan on or after January 1, 2010 and (b) 1.45 shares
for every stock award other than an option or stock appreciation right granted
under the Plan or the Corporation’s 2008 New Employee Equity Incentive Plan on
or after January 1, 2010.  The limitations of this Section 3.1 shall be subject
to adjustment pursuant to Article 11.  The number of shares of Common Stock that
are subject to Options or other rights outstanding at any time under the Plan
shall not exceed the number of shares of Common Stock that then remain available
for issuance under the Plan.   No further awards shall be granted under the
Predecessor Plans after the dates specified in Section 17.1.

 

3.2                               Additional Shares.  If restricted shares or
shares of Common Stock issued upon the exercise of options under this Plan or
the Predecessor Plans are forfeited or repurchased, then such shares of Common
Stock shall again become available for Stock Awards under this Plan.  If stock
units, options or stock appreciation rights under this Plan or the Predecessor
Plans are forfeited, settled in cash (in whole or in part) or terminate for any
other reason before being exercised, then the corresponding shares of Common
Stock shall again become available for

 

--------------------------------------------------------------------------------

(1) The history of the Plan’s share reserve prior to January 1, 2010 includes
the following: (i) an initial share reserve of 13,034,369 shares (consisting of
3,700,000 shares plus 9,334,369 shares remaining available for issuance under
the Pre-IPO Plans on the date of effectiveness of the IPO) and (ii) an increase
of 3,500,000 shares approved by the Compensation Committee of the Board of
Directors on November 29, 2006 and the Board of Directors on December 6, 2006
(all  share numbers in clause (i) reflect the reverse stock split approved in
connection with the Corporation’s IPO).

 

2

--------------------------------------------------------------------------------


 

Stock Awards under this Plan.  Notwithstanding anything to the contrary
contained herein, on or after January 1, 2010, the following shares of Common
Stock shall not be added back to the number of shares available for Stock Awards
under Section 3.1:  (i) shares tendered by a Participant or withheld by the
Corporation in payment of the exercise price of an option granted under this
Plan or the Predecessor Plans, or to satisfy any tax withholding obligation with
respect to a stock award granted under this Plan or the Predecessor Plans,
(ii) shares subject to a stock appreciation right issued under this Plan or the
Predecessor Plans that are not issued in connection with the stock settlement of
the stock appreciation right on exercise thereof and (iii) shares reacquired by
the Corporation on the open market or otherwise using cash proceeds from the
exercise of an option granted under this Plan or the Predecessor Plans.  On or
after January 1, 2010, any shares that again become available for Stock Awards
under this Section 3.2 shall be added back as (i) one share if such shares were
subject to options or stock appreciation rights granted under this Plan or the
Predecessor Plans and (ii) 1.45 shares if such shares were subject to stock
awards other than options or stock appreciation rights that were granted under
this Plan or the Predecessor Plans.

 

3.3                               Shares Subject to Substituted Awards.  The
number of shares of Common Stock subject to Substitute Awards granted by the
Corporation shall not reduce the number of shares of Common Stock that may be
issued under Section 3.1, nor shall shares subject to Substitute Awards again be
available for Awards under the Plan to the extent of any forfeiture, expiration
or cash settlement as provided under Section 3.2.

 

ARTICLE IV.                                         ELIGIBILITY.

 

4.1                               Incentive Stock Options.  Only Employees who
are common-law employees of the Corporation, a Parent or a Subsidiary shall be
eligible for the grant of ISOs.  In addition, an Employee who owns more than 10%
of the total combined voting power of all classes of outstanding stock of the
Corporation or any of its Parents or Subsidiaries shall not be eligible for the
grant of an ISO unless the requirements set forth in section 422(c)(6) of the
Code are satisfied.

 

4.2                               Other Grants.  Awards other than ISOs may only
be granted to Employees, Outside Directors and Consultants.

 

ARTICLE V.                                              OPTIONS.

 

5.1                               Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Corporation.  Such Option shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The Stock Option Agreement shall specify whether
the Option is an ISO or an NSO.  The provisions of the various Stock Option
Agreements entered into under the Plan need not be identical.  Options may be
granted in consideration of a reduction in the Optionee’s other compensation.

 

5.2                               Number of Shares.  Each Stock Option Agreement
shall specify the number of shares of Common Stock subject to the Option and
shall provide for the adjustment of such number in accordance with Article 11. 
Options granted to any Optionee in a single fiscal year of

 

3

--------------------------------------------------------------------------------


 

the Corporation shall not cover more than 1,500,000 shares of Common Stock,
except that Options granted to a new Employee in the fiscal year of the
Corporation in which his or her service as an Employee first commences shall not
cover more than 2,000,000 shares of Common Stock.  The limitations set forth in
the preceding sentence shall be subject to adjustment in accordance with
Article 11.

 

5.3                               Exercise Price.  Each Stock Option Agreement
shall specify the Exercise Price; provided that the Exercise Price shall in no
event be less than 100% of the Fair Market Value of a share of Common Stock on
the date of grant.   This Section 5.3 shall not apply to an Option granted
pursuant to an assumption of, or substitution for, another option in a manner
that complies with Section 424(a) of the Code (whether or not the Option is an
ISO).

 

5.4                               Exercisability and Term.  Each Stock Option
Agreement shall specify the date or event when all or any installment of the
Option is to become exercisable.  The Stock Option Agreement shall also specify
the term of the Option; provided that the term of an Option shall in no event
exceed 10 years from the date of grant.  A Stock Option Agreement may provide
for accelerated exercisability in the event of  a Change in Control, the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service.  Options may be awarded in combination with SARs, and such
an Award may provide that the Options will not be exercisable unless the related
SARs are forfeited.

 

5.5                               Modification or Assumption of Options.  Within
the limitations of the Plan, the Committee may modify, extend, or assume
outstanding options.  The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair his or her
rights or obligations under such Option.  Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided in Articles 10 and 11,
neither the Committee nor any other person may (a) decrease the exercise price
for any outstanding Option after the date of grant, (b) cancel or allow an
optionee to surrender an outstanding Option to the Corporation in exchange for
cash or as consideration for the grant of a new Option with a lower exercise
price or the grant of another type of Award the effect of which is to reduce the
exercise price of any outstanding Option or (c) take any other action with
respect to an Option that would be treated as a repricing under the rules and
regulations of the NASDAQ Stock Market (or such other principal U.S. national
securities exchange on which the Corporation’s Common Stock is traded).

 

5.6                               Buyout Provisions.  Except to the extent
prohibited by Section 5.5, the Committee may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 


ARTICLE VI.                                         PAYMENT FOR OPTION SHARES.

 

6.1                               General Rule.  The entire Exercise Price of
shares of Common Stock issued upon exercise of Options shall be payable in cash
or cash equivalents at the time such shares of Common Stock are purchased,
except that the Committee at its sole discretion may accept

 

4

--------------------------------------------------------------------------------


 

payment of the Exercise Price in any other form(s) described in this Article 6. 
However, if the Optionee is an Outside Director or executive officer of the
Corporation, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by section 13(k) of the Exchange
Act.

 

6.2                               Surrender of Stock.  With the Committee’s
consent, all or any part of the Exercise Price may be paid by surrendering, or
attesting to the ownership of, shares of Common Stock that are already owned by
the Optionee.  Such shares of Common Stock shall be valued at their Fair Market
Value on the date the new shares of Common Stock are purchased under the Plan. 
The Optionee shall not surrender, or attest to the ownership of, shares of
Common Stock in payment of the Exercise Price if such action would cause the
Corporation to recognize compensation expense (or additional compensation
expense) with respect to the Option for financial reporting purposes.

 

6.3                               Exercise/Sale.  With the Committee’s consent,
all or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Corporation) an irrevocable direction to
a securities broker approved by the Corporation to sell all or part of the
shares of Common Stock being purchased under the Plan and to deliver all or part
of the sales proceeds to the Corporation.

 

6.4                               Exercise/Pledge.  With the Committee’s
consent, all or any part of the Exercise Price and any withholding taxes may be
paid by delivering (on a form prescribed by the Corporation) an irrevocable
direction to pledge all or part of the shares of Common Stock being purchased
under the Plan to a securities broker or lender approved by the Corporation, as
security for a loan, and to deliver all or part of the loan proceeds to the
Corporation.

 

6.5                               Promissory Note.  To the extent permitted by
Section 13(k) of the Exchange Act, with the Committee’s consent, all or any part
of the Exercise Price and any withholding taxes may be paid by delivering (on a
form prescribed by the Corporation) a full-recourse promissory note.  However,
the par value of the shares of Common Stock being purchased under the Plan, if
newly issued, shall be paid in cash or cash equivalents.

 

6.6                               Other Forms of Payment.  With the Committee’s
consent, all or any part of the Exercise Price and any withholding taxes may be
paid in any other form that is consistent with applicable laws, regulations and
rules.

 

ARTICLE VII.                                    STOCK APPRECIATION RIGHTS.

 

7.1                               SAR Agreement.  Each grant of an SAR under the
Plan shall be evidenced by an SAR Agreement between the Optionee and the
Corporation.  Such SAR shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various SAR Agreements entered into under the Plan need not be
identical.  SARs may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

7.2                               Number of Shares.  Each SAR Agreement shall
specify the number of shares of Common Stock to which the SAR pertains and shall
provide for the adjustment of such number in accordance with Article 11.  SARs
granted to any Optionee in a single fiscal year shall in no

 

5

--------------------------------------------------------------------------------

 

event pertain to more than 1,500,000 shares of Common Stock, except that SARs
granted to a new Employee in the fiscal year of the Corporation in which his or
her service as an Employee first commences shall not pertain to more than
2,000,000 shares of Common Stock.  The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 11.

 

7.3                               Exercise Price.  Each SAR Agreement shall
specify the Exercise Price which, except with respect to Substitute Awards,
shall not be less than Fair Market Value.  An SAR Agreement may specify an
Exercise Price that varies in accordance with a predetermined formula while the
SAR is outstanding.

 

7.4                               Exercisability and Term.  Each SAR Agreement
shall specify the date all or any installment of the SAR is to become
exercisable.  The SAR Agreement shall also specify the term of the SAR; provided
that the term of a SAR shall in no event exceed 10 years from the date of
grant.  An SAR Agreement may provide for accelerated exercisability in the event
of a Change in Control, the Optionee’s death, disability or retirement or other
events and may provide for expiration prior to the end of its term in the event
of the termination of the Optionee’s service.  SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited.  An SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter.  An SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

 

7.5                               Exercise of SARs.  Upon exercise of an SAR,
the Optionee (or any person having the right to exercise the SAR after his or
her death) shall receive from the Corporation (a) shares of Common Stock,
(b) cash or (c) a combination of shares of Common Stock and cash, as the
Committee shall determine.  The amount of cash and/or the Fair Market Value of
shares of Common Stock received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the shares of Common Stock subject to the SARs exceeds the Exercise Price. 
If, on the date an SAR expires, the Exercise Price under such SAR is less than
the Fair Market Value on such date but any portion of such SAR has not been
exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion.

 

7.6                               Modification or Assumption of SARs.  Within
the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs.  The foregoing notwithstanding, no modification of an SAR
shall, without the consent of the Optionee, alter or impair his or her rights or
obligations under such SAR.  Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Articles 10 and 11, neither
the Committee nor any other person may (a) decrease the exercise price for any
outstanding SAR after the date of grant, (b) cancel or allow an Optionee to
surrender an outstanding SAR to the Corporation in exchange for cash or as
consideration for the grant of a new SAR with a lower exercise price or the
grant of another type of Award the effect of which is to reduce the exercise
price of any outstanding SAR or (c) take any other action with respect to a SAR
that would be treated as a repricing under the rules and regulations of the
NASDAQ Stock Market (or such other principal U.S. national securities exchange
on which the Corporation’s Common Stock is traded).

 

6

--------------------------------------------------------------------------------


 

ARTICLE VIII.                               RESTRICTED SHARES.

 

8.1                               Restricted Stock Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Corporation.  Such Restricted Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various Restricted Stock Agreements entered into under the Plan need not be
identical.

 

8.2                               Payment for Awards.  Subject to the following
two sentences, Restricted Shares may be sold or awarded under the Plan for such
consideration as the Committee may determine, including (without limitation)
cash, cash equivalents, property, full-recourse promissory notes, past services
and future services.  To the extent that an Award consists of newly issued
Restricted Shares, the consideration shall consist exclusively of cash, cash
equivalents, property or past services rendered to the Corporation (or a Parent
or Subsidiary) or, for the amount in excess of the par value of such newly
issued Restricted Shares, full-recourse promissory notes.  If the Participant is
an Outside Director or executive officer of the Corporation, he or she may pay
for Restricted Shares with a promissory note only to the extent permitted by
section 13(k) of the Exchange Act.  Within the limitations of the Plan, the
Committee may accept the cancellation of outstanding options in return for the
grant of Restricted Shares.

 

8.3                               Vesting Conditions.  Each Award of Restricted
Shares may or may not be subject to vesting.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Restricted
Stock Agreement.  The Committee may include among such conditions the
requirement that the performance of the Corporation or a business unit of the
Corporation for a specified period of one or more fiscal years equal or exceed a
target determined in advance by the Committee.  The Committee shall determine
such performance.  Such target shall be based on one or more of the criteria set
forth in Appendix A.  The Committee shall identify such target not later than
the 90th day of such period.  Subject to adjustment in accordance with
Article 11, in no event shall more than 1,500,000 Restricted Shares that are
subject to performance-based vesting conditions be granted to any Participant in
a single fiscal year of the Corporation, except that 2,000,000 Restricted Shares
may be granted to a new Employee in the fiscal year of the Corporation in which
his or her service as an Employee first commences.  A Restricted Stock Agreement
may provide for accelerated vesting in the event of a Change in Control, the
Participant’s death, disability or retirement or other events.

 

8.4                               Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Corporation’s other stockholders.  A Restricted Stock
Agreement, however, may require that the holders of Restricted Shares invest any
cash dividends received in additional Restricted Shares.  Such additional
Restricted Shares shall be subject to the same conditions and restrictions as
the Award with respect to which the dividends were paid.  Cash dividends with
respect to any Restricted Shares and any other property (other than cash)
distributed as a dividend or otherwise with respect to Restricted Shares that
vest based on the achievement of performance goals shall be accumulated, shall
be subject to restrictions and risk of forfeiture to the same extent as the
Restricted Shares with respect to which such cash, shares or other property has
been distributed and shall be paid at the time such restrictions and risk of
forfeiture lapse.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IX.                                        STOCK UNITS AND PERFORMANCE
CASH AWARDS.

 

9.1                               Stock Unit Agreement.  Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Corporation.  Such Stock Units shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical.  Stock Units may be granted
in consideration of a reduction in the recipient’s other compensation.

 

9.2                               Payment for Awards.  To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.

 

9.3                               Vesting Conditions.  Each Award of Stock Units
may or may not be subject to vesting.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement.  The Committee may include among such conditions the requirement that
the performance of the Corporation or a business unit of the Corporation for a
specified period of one or more fiscal years equal or exceed a target determined
in advance by the Committee.  The Committee shall determine such performance. 
Such target shall be based on one or more of the criteria set forth in
Appendix A.  The Committee shall identify such target not later than the
90th day of such period.  Subject to adjustment in accordance with Article 11,
in no event shall more than 1,500,000 Stock Units that are subject to
performance-based vesting conditions be granted to any Participant in a single
fiscal year of the Corporation, except that up to 2,000,000 Stock Units subject
to performance-based vesting conditions may be granted to a new Employee in the
fiscal year of the Corporation in which his or her Service first commences.  A
Stock Unit Agreement may provide for accelerated vesting in the event of a
Change in Control, the Participant’s death, disability or retirement or other
events.

 

9.4                               Voting and Dividend Rights.  The holders of
Stock Units shall have no voting rights.  Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one share of Common
Stock while the Stock Unit is outstanding.  Dividend equivalents may be
converted into additional Stock Units.  Settlement of dividend equivalents may
be made in the form of cash, in the form of shares of Common Stock, or in a
combination of both.  Prior to distribution, any dividend equivalents which are
not paid shall be subject to the same conditions and restrictions as the Stock
Units to which they attach.  Notwithstanding the foregoing, dividend equivalents
with respect to any Stock Units that vest based on the achievement of
performance goals shall be subject to the same conditions and restrictions as
the Stock Units to which they attach.

 

9.5                               Form and Time of Settlement of Stock Units. 
Settlement of vested Stock Units may be made in the form of (a) cash, (b) shares
of Common Stock or (c) any combination of both, as determined by the Committee. 
The actual number of Stock Units eligible for settlement may be larger or
smaller than the number included in the original Award, based on predetermined
performance factors.  Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of shares
of Common Stock over a series of trading days.  Vested Stock Units may be
settled in a lump sum or in installments.  The distribution may occur or
commence when all vesting conditions applicable to

 

8

--------------------------------------------------------------------------------


 

the Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date.  The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents.  Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Article 11.

 

9.6                               Death of Recipient.  Any Stock Units Award
that becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries.  Each recipient of a Stock Units Award
under the Plan shall designate one or more beneficiaries for this purpose by
filing the prescribed form with the Corporation.  A beneficiary designation may
be changed by filing the prescribed form with the Corporation at any time before
the Award recipient’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Award recipient, then any Stock Units Award
that becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

9.7                               Creditors’ Rights.  A holder of Stock Units
shall have no rights other than those of a general creditor of the Corporation. 
Stock Units represent an unfunded and unsecured obligation of the Corporation,
subject to the terms and conditions of the applicable Stock Unit Agreement.

 

9.8                               Performance Cash Awards.  A Performance Cash
Award is a cash award that may be granted upon the attainment of certain
performance goals for a specified performance period of one or more fiscal
years.  The Committee shall determine such performance.  The goals applicable to
a Performance Cash Award shall be based on one or more of the criteria set forth
in Appendix A.  The Committee shall determine such goals no later than the
90th day of such period.  Each Performance Cash Award shall be set forth in a
written agreement or in a resolution duly adopted by the Committee which shall
contain provisions determined by the Committee and not inconsistent with the
Plan.  The terms of various Performance Cash Awards need not be identical.  The
maximum amount that may be paid to any Participant for each fiscal year of the
Corporation in a performance period attributable to Performance Cash Awards
shall not exceed $2,000,000.  The Committee may determine, at the time of
granting a Performance Cash Award or thereafter, that all or part of such
Performance Cash Award shall become earned and payable in the event that the
Corporation is subject to a Change in Control before the Participant’s service
terminates or as otherwise determined by the Committee in special circumstances.

 

ARTICLE X.                                             CHANGE IN CONTROL.

 

10.1                        Effect of Change in Control.  Unless the Committee
provides otherwise in a Stock Option Agreement, SAR Agreement, Restricted Stock
Agreement or Stock Unit Agreement, in the event of any Change in Control, each
outstanding Stock Award shall automatically accelerate so that each such Stock
Award shall, immediately prior to the effective date of the Change in Control,
become fully exercisable for all of the shares of Common Stock at the time
subject to such Stock Award and may be exercised for any or all of those shares
as fully-vested shares of Common Stock.  However, an outstanding Stock Award
shall not so accelerate if and to the extent such Stock Award is, in connection
with the Change in Control, either to be assumed by the successor corporation
(or parent thereof) or to be replaced with a comparable Stock Award for shares
of the capital stock of the successor corporation (or parent

 

9

--------------------------------------------------------------------------------


 

thereof).  The determination of award comparability shall be made by the
Committee, and its determination shall be final, binding and conclusive.

 

10.2                        Acceleration.  The Committee shall have the
discretion, exercisable either at the time the Stock Award is granted or at any
time while the Stock Award remains outstanding, to provide for the automatic
acceleration of vesting upon the occurrence of a Change in Control, whether or
not the Stock Award is to be assumed or replaced in the Change in Control.

 

ARTICLE XI.                                        PROTECTION AGAINST DILUTION.

 

11.1                        Adjustments.  In the event of a subdivision of the
outstanding shares of Common Stock, a declaration of a dividend payable in
shares of Common Stock, a declaration of a dividend payable in a form other than
shares of Common Stock in an amount that has a material affect on the price of
shares of Common Stock, a combination or consolidation of the outstanding shares
of Common Stock (by reclassification or otherwise) into a lesser number of
shares of Common Stock, a recapitalization, a spin-off or a similar occurrence,
corresponding adjustments shall automatically be made in each of the following:

 


(A)                                 THE NUMBER OF OPTIONS, SARS, RESTRICTED
SHARES AND STOCK UNITS AVAILABLE FOR FUTURE STOCK AWARDS UNDER ARTICLE 3,
INCLUDING THE LIMITATION ON THE NUMBER OF ISOS IN SECTION 3.1;


 


(B)                                 THE LIMITATIONS SET FORTH IN SECTIONS 5.2,
7.2, 8.3 AND 9.3;


 


(C)                                  THE NUMBER OF SHARES OF COMMON STOCK
COVERED BY EACH OUTSTANDING OPTION AND SAR;


 


(D)                                 THE EXERCISE PRICE UNDER EACH OUTSTANDING
OPTION AND SAR; OR


 


(E)                                  THE NUMBER OF STOCK UNITS INCLUDED IN ANY
PRIOR AWARD WHICH HAS NOT YET BEEN SETTLED.


 

Except as provided in this Article 11, a Participant shall have no rights by
reason of any issue by the Corporation of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

11.2                        Dissolution or Liquidation.  To the extent not
previously exercised or settled, Options, SARs and Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Corporation.

 

11.3                        Reorganizations.  In the event that the Corporation
is a party to a merger or consolidation, all outstanding Stock Awards shall be
subject to the agreement of merger or consolidation.  Such agreement shall
provide for one or more of the following:

 


(A)                                 THE CONTINUATION OF SUCH OUTSTANDING STOCK
AWARDS BY THE CORPORATION (IF THE CORPORATION IS THE SURVIVING CORPORATION).

 

10

--------------------------------------------------------------------------------


 


(B)                                 THE ASSUMPTION OF SUCH OUTSTANDING STOCK
AWARDS BY THE SURVIVING CORPORATION OR ITS PARENT (IN A MANNER THAT COMPLIES
WITH SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).


 


(C)                                  THE SUBSTITUTION BY THE SURVIVING
CORPORATION OR ITS PARENT OF NEW AWARDS FOR SUCH OUTSTANDING STOCK AWARDS (IN A
MANNER THAT COMPLIES WITH SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).


 


(D)                                 FULL EXERCISABILITY OF SUCH OUTSTANDING
STOCK AWARDS AND FULL VESTING OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
STOCK AWARDS, FOLLOWED BY THE CANCELLATION OF SUCH STOCK AWARDS.  THE FULL
EXERCISABILITY OF SUCH STOCK AWARDS AND FULL VESTING OF THE SHARES OF COMMON
STOCK SUBJECT TO SUCH STOCK AWARDS MAY BE CONTINGENT ON THE CLOSING OF SUCH
MERGER OR CONSOLIDATION.  THE PARTICIPANTS SHALL BE ABLE TO EXERCISE SUCH STOCK
AWARDS DURING A PERIOD OF NOT LESS THAN FIVE FULL BUSINESS DAYS PRECEDING THE
CLOSING DATE OF SUCH MERGER OR CONSOLIDATION, UNLESS (I) A SHORTER PERIOD IS
REQUIRED TO PERMIT A TIMELY CLOSING OF SUCH MERGER OR CONSOLIDATION AND
(II) SUCH SHORTER PERIOD STILL OFFERS THE PARTICIPANTS A REASONABLE OPPORTUNITY
TO EXERCISE SUCH STOCK AWARDS.  ANY EXERCISE OF SUCH STOCK AWARDS DURING SUCH
PERIOD MAY BE CONTINGENT ON THE CLOSING OF SUCH MERGER OR CONSOLIDATION.


 


(E)                                  THE CANCELLATION OF SUCH OUTSTANDING STOCK
AWARDS AND A PAYMENT TO THE PARTICIPANTS EQUAL TO THE EXCESS OF (I) THE FAIR
MARKET VALUE OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH STOCK AWARDS (WHETHER
OR NOT SUCH STOCK AWARDS ARE THEN EXERCISABLE OR SUCH SHARES OF COMMON STOCK ARE
THEN VESTED) AS OF THE CLOSING DATE OF SUCH MERGER OR CONSOLIDATION OVER
(II) THEIR EXERCISE PRICE.  SUCH PAYMENT SHALL BE MADE IN THE FORM OF CASH, CASH
EQUIVALENTS, OR SECURITIES OF THE SURVIVING CORPORATION OR ITS PARENT WITH A
FAIR MARKET VALUE EQUAL TO THE REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE IN
INSTALLMENTS AND MAY BE DEFERRED UNTIL THE DATE OR DATES WHEN SUCH STOCK AWARDS
WOULD HAVE BECOME EXERCISABLE OR SUCH SHARES OF COMMON STOCK WOULD HAVE VESTED. 
SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED ON THE OPTIONEE’S CONTINUING
SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT BE LESS FAVORABLE TO THE
PARTICIPANTS THAN THE SCHEDULE UNDER WHICH SUCH STOCK AWARDS WOULD HAVE BECOME
EXERCISABLE OR SUCH SHARES OF COMMON STOCK WOULD HAVE VESTED.  IF THE EXERCISE
PRICE OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH STOCK AWARDS EXCEEDS THE
FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK, THEN SUCH STOCK AWARDS MAY BE
CANCELLED WITHOUT MAKING A PAYMENT TO THE PARTICIPANTS.  FOR PURPOSES OF THIS
SUBSECTION (E), THE FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED
WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY.


 

ARTICLE XII.                                   DEFERRAL OF AWARDS.

 

The Committee (in its sole discretion) may permit or require a Participant to:

 


(A)                                 HAVE CASH THAT OTHERWISE WOULD BE PAID TO
SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN SAR OR THE SETTLEMENT OF
STOCK UNITS CREDITED TO A DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR SUCH
PARTICIPANT BY THE COMMITTEE AS AN ENTRY ON THE CORPORATION’S BOOKS;

 

11

--------------------------------------------------------------------------------


 


(B)                                 HAVE SHARES OF COMMON STOCK THAT OTHERWISE
WOULD BE DELIVERED TO SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN OPTION
OR SAR CONVERTED INTO AN EQUAL NUMBER OF STOCK UNITS; OR


 


(C)                                  HAVE SHARES OF COMMON STOCK THAT OTHERWISE
WOULD BE DELIVERED TO SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN OPTION
OR SAR OR THE SETTLEMENT OF STOCK UNITS CONVERTED INTO AMOUNTS CREDITED TO A
DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR SUCH PARTICIPANT BY THE COMMITTEE
AS AN ENTRY ON THE CORPORATION’S BOOKS.  SUCH AMOUNTS SHALL BE DETERMINED BY
REFERENCE TO THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK AS OF THE DATE
THEY OTHERWISE WOULD HAVE BEEN DELIVERED TO SUCH PARTICIPANT.


 

A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Corporation.  Such an
account shall represent an unfunded and unsecured obligation of the Corporation
and shall be subject to the terms and conditions of the applicable agreement
between such Participant and the Corporation.  If the deferral or conversion of
Awards is permitted or required, the Committee (in its sole discretion) may
establish rules, procedures and forms pertaining to such Awards, including
(without limitation) the settlement of deferred compensation accounts
established under this Article 12.

 

ARTICLE XIII.                              AWARDS UNDER OTHER PLANS.

 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of shares of Common Stock issued under this Plan.  Such
shares of Common Stock shall be treated for all purposes under the Plan like
shares of Common Stock issued in settlement of Stock Units and shall, when
issued, reduce the number of shares of Common Stock available under Article 3.

 

ARTICLE XIV.                               PAYMENT OF FEES IN SECURITIES.

 

14.1                        Effective Date.  No provision of this Article 14
shall be effective unless and until the Board has determined to implement such
provision.

 

14.2                        Elections to Receive NSOs, Restricted Shares or
Stock Units.  An Outside Director may elect to receive his or her annual
retainer payments or meeting fees from the Corporation in the form of cash,
NSOs, Restricted Shares or Stock Units, or a combination thereof, as determined
by the Board.  Such NSOs, Restricted Shares and Stock Units shall be issued
under the Plan.  An election under this Article 14 shall be filed with the
Corporation on the prescribed form.

 

14.3                        Number and Terms of NSOs, Restricted Shares or Stock
Units.  The number of NSOs, Restricted Shares or Stock Units to be granted to
Outside Directors in lieu of annual retainers or meeting fees that would
otherwise be paid in cash shall be calculated in a manner determined by the
Board.  The Board shall also determine the terms of such NSOs, Restricted Shares
or Stock Units.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XV.                                    LIMITATION ON RIGHTS.

 

15.1                        Retention Rights.  Neither the Plan nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
an Employee, Outside Director or Consultant.  The Corporation and its Parents,
Subsidiaries and Affiliates reserve the right to terminate the service of any
Employee, Outside Director or Consultant at any time, with or without cause,
subject to applicable laws, the Corporation’s certificate of incorporation and
by-laws and a written employment agreement (if any).

 

15.2                        Stockholders’ Rights.  A Participant shall have no
dividend rights, voting rights or other rights as a stockholder with respect to
any shares of Common Stock covered by his or her Award prior to the time a stock
certificate for such shares of Common Stock is issued or, if applicable, the
time he or she becomes entitled to receive such shares of Common Stock by filing
any required notice of exercise and paying any required Exercise Price.  No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to such time, except as expressly provided in the Plan.

 

15.3                        Regulatory Requirements.  Any other provision of the
Plan notwithstanding, the obligation of the Corporation to issue shares of
Common Stock under the Plan shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required.  The
Corporation reserves the right to restrict, in whole or in part, the delivery of
shares of Common Stock pursuant to any Award prior to the satisfaction of all
legal requirements relating to the issuance of such shares of Common Stock, to
their registration, qualification or listing or to an exemption from
registration, qualification or listing.

 

15.4                        Transferability of Awards.  Except as provided
below, no Award and no shares subject to Awards that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by a beneficiary designation, will or the laws of descent and
distribution, and such Award may be exercised during the life of a Participant
only by the Participant or the Participant’s guardian or legal representative. 
To the extent and under such terms and conditions as determined by the
Committee, a Participant may assign or transfer an Award (each transferee there,
a “Permitted Assignee”) other than an ISO to a “family member” as such term is
defined in the General Instructions to Form S-8 (whether by gift or a domestic
relations order); provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Corporation evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan.

 

ARTICLE XVI.                               WITHHOLDING TAXES.

 

16.1                        General.  To the extent required by applicable
federal, state, local or foreign law, a Participant or his or her successor
shall make arrangements satisfactory to the Corporation for the satisfaction of
any withholding tax obligations that arise in connection with the Plan.  The
Corporation shall not be required to issue any shares of Common Stock or make
any cash payment under the Plan until such obligations are satisfied.

 

13

--------------------------------------------------------------------------------

 

16.2                        Share Withholding.  To the extent that applicable
law subjects a Participant to tax withholding obligations, the Committee may
permit a Participant to satisfy all or part of his or her withholding or income
tax obligations by having the Corporation withhold all or a portion of any
shares of Common Stock that otherwise would be issued to him or her or by
surrendering all or a portion of any shares of Common Stock that he or she
previously acquired.  Such shares of Common Stock shall be valued at their Fair
Market Value on the date they are withheld or surrendered.

 

ARTICLE XVII.                          FUTURE OF THE PLAN.

 

17.1                        Term of the Plan.  The Plan shall remain in effect
until it is terminated under Section 17.2, except that no ISOs shall be granted
on or after the 10th anniversary of the later of (a) the date the Board adopted
the Plan or (b) the date the Board adopted the most recent increase in the
number of shares of Common Stock available under Article 3 which was approved by
the Corporation’s stockholders.  No further option grants shall be made under
the Pre-IPO Plans after the Plan effective date.  No further awards shall be
made under the Corporation’s 2008 New Employee Equity Incentive Plan after the
date of the Corporation’s 2010 Annual Meeting of Stockholders, assuming this
Plan is re-approved by the stockholders at such meeting.  All awards outstanding
under the Predecessor Plans as of such dates shall, immediately upon
effectiveness of the Plan, remain outstanding in accordance with their terms. 
Each outstanding award under the Predecessor Plans shall continue to be governed
solely by the terms of the documents evidencing such award, and no provision of
the Plan shall be deemed to affect or otherwise modify the rights or obligations
of the holders of such awards with respect to their acquisition of shares of
Common Stock, except that the following vesting acceleration provisions relating
to Change in Control shall be extended to the options outstanding under the
Pre-IPO Plans at the IPO: if the optionee experiences an involuntary termination
within three months before or twenty-four months following a Change in Control,
each of such optionee’s outstanding options shall automatically accelerate so
that each such option shall, immediately prior to the effective date of the
termination, become fully exercisable for all of the shares of Common Stock at
the time subject to such option and may be exercised for any or all of those
shares as fully-vested shares of Common Stock.

 

17.2                        Amendment or Termination.  The Board may, at any
time and for any reason, amend or terminate the Plan.  No Awards shall be
granted under the Plan after the termination thereof.  The termination of the
Plan, or any amendment thereof, shall not affect any Award previously granted
under the Plan.

 

17.3                        Stockholder Approval.  An amendment of the Plan
shall be subject to the approval of the Corporation’s stockholders only to the
extent required by applicable laws, regulations or rules.  However, an amendment
of the last sentence of Section 5.5 or 7.6 is subject to the approval of the
Corporation’s stockholders and section 162(m) of the Code may require that the
Corporation’s stockholders approve:

 


(A)                                 THE PLAN NOT LATER THAN THE FIRST REGULAR
MEETING OF STOCKHOLDERS THAT OCCURS IN THE FOURTH CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE CORPORATION’S INITIAL PUBLIC OFFERING OCCURRED; AND

 

14

--------------------------------------------------------------------------------


 


(B)                                 THE PERFORMANCE CRITERIA SET FORTH ON
APPENDIX A NOT LATER THAN THE FIRST MEETING OF STOCKHOLDERS THAT OCCURS IN THE
FIFTH YEAR FOLLOWING THE YEAR IN WHICH THE CORPORATION’S STOCKHOLDERS PREVIOUSLY
APPROVED SUCH CRITERIA.


 

ARTICLE XVIII.                     DEFINITIONS.

 

18.1                        “Affiliate” means any entity other than a
Subsidiary, if the Corporation and/or one or more Subsidiaries own not less than
50% of such entity.

 

18.2                        “Award” means any award of a Stock Award or a
Performance Cash Award under the Plan.

 

18.3                        “Board” means the Corporation’s Board of Directors,
as constituted from time to time.

 

18.4                        “Change in Control” shall mean:

 

(a)                                 The consummation of a merger or
consolidation of the Corporation with or into another entity or any other
corporate reorganization, if persons who were not stockholders of the
Corporation immediately prior to such merger, consolidation or other
reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

 

(b)                                 The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets;

 

(c)                                  A change in the composition of the Board,
as a result of which fewer than 50% of the incumbent directors are directors who
either:

 

(i)                                     Had been directors of the Corporation on
the date 24 months prior to the date of such change in the composition of the
Board (the “Original Directors”) or

 

(ii)                                  Were appointed to the Board, or nominated
for election to the Board, with the affirmative votes of at least a majority of
the aggregate of (A) the Original Directors who were in office at the time of
their appointment or nomination and (B) the directors whose appointment or
nomination was previously approved in a manner consistent with this Paragraph
(ii); or

 

(d)                                 Any transaction as a result of which any
person is the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing at
least 50% of the total voting power represented by the Corporation’s then
outstanding voting securities.  For purposes of this Paragraph (d), the term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or of a Parent or
Subsidiary and (ii) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.

 

15

--------------------------------------------------------------------------------


 

Except with respect to a GSK Change In Control (defined below), (i) any stock
purchase by SmithKline Beecham Corporation, a Pennsylvania corporation (“GSK”),
pursuant to the Class A Common Stock Purchase Agreement dated as of March 30,
2004 or (ii) the exercise by GSK of any of its rights under the Amended and
Restated Governance Agreement dated as of June 4, 2004 among the Corporation,
GSK, GlaxoSmithKline plc and Glaxo Group Limited, as amended (the “Governance
Agreement”) to representation on the Board (and its committees) or (iii) any
acquisition by GSK of securities of the Corporation (whether by merger, tender
offer, private or market purchases or otherwise) not prohibited by the
Governance Agreement shall not constitute a Change in Control.  A transaction
shall not constitute a Change in Control if its sole purpose is to change the
state of the Corporation’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held the
Corporation’s securities immediately before such transaction. A “GSK Change In
Control” shall mean the acquisition by GSK of the Corporation’s Voting Stock (as
defined in the Governance Agreement) that would bring GSK’s Percentage Interest
(as defined in the Governance Agreement) to 100% in compliance with the
provisions of the Governance Agreement.

 

18.5                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

18.6                        “Committee” means a committee of the Board, as
described in Article 2.

 

18.7                        “Common Stock” means the common stock of the
Corporation.

 

18.8                        “Corporation” means Theravance, Inc., a Delaware
corporation.

 

18.9                        “Consultant” means a consultant or adviser who
provides bona fide services to the Corporation, a Parent, a Subsidiary or an
Affiliate as an independent contractor.  Service as a Consultant shall be
considered employment for all purposes of the Plan, except as provided in
Section 4.1.

 

18.10                 “Employee” means a common-law employee of the Corporation,
a Parent, a Subsidiary or an Affiliate.

 

18.11                 “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

18.12                 “Exercise Price,” in the case of an Option, means the
amount for which one share of Common Stock may be purchased upon exercise of
such Option, as specified in the applicable Stock Option Agreement.  “Exercise
Price,” in the case of an SAR, means an amount, as specified in the applicable
SAR Agreement, which is subtracted from the Fair Market Value of one share of
Common Stock in determining the amount payable upon exercise of such SAR.

 

18.13                 “Fair Market Value” means the closing selling price of one
share of Common Stock as reported on Nasdaq, and if not available, then it shall
be determined by the Committee in good faith on such basis as it deems
appropriate.  Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in The Wall Street Journal. 
Such determination shall be conclusive and binding on all persons.

 

18.14                 “IPO” means the initial public offering of the
Corporation’s Common Stock.

 

16

--------------------------------------------------------------------------------


 

18.15                 “ISO” means an incentive stock option described in
section 422(b) of the Code.

 

18.16                 “NSO” means a stock option not described in sections 422
or 423 of the Code.

 

18.17                 “Option” means an ISO or NSO granted under the Plan and
entitling the holder to purchase shares of Common Stock.

 

18.18                 “Optionee” means an individual who or estate that holds an
Option or SAR.

 

18.19                 “Outside Director” shall mean a member of the Board who is
not an Employee.  Service as an Outside Director shall be considered employment
for all purposes of the Plan, except as provided in Section 4.1.

 

18.20                 “Parent” means any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
if each of the corporations other than the Corporation owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be considered a Parent
commencing as of such date.

 

18.21                 “Participant” means an individual who or estate that holds
an Award.

 

18.22                 “Performance Cash Award” means an award of cash granted
under Section 9.8 of the Plan.

 

18.23                 “Plan” means this Theravance, Inc. 2004 Equity Incentive
Plan, as amended from time to time.

 

18.24                 “Predecessor Plans” means the Corporation’s 1997 Stock
Plan, Long-Term Stock Option Plan and 2008 New Employee Equity Incentive Plan.

 

18.25                 “Pre-IPO Plans” means the Corporation’s 1997 Stock Plan
and Long-Term Stock Option Plan.

 

18.26                 “Restricted Share” means a share of Common Stock awarded
under Article 8 of the Plan.

 

18.27                 “Restricted Stock Agreement” means the agreement between
the Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.

 

18.28                 “SAR” means a stock appreciation right granted under the
Plan.

 

18.29                 “SAR Agreement” means the agreement between the
Corporation and an Optionee which contains the terms, conditions and
restrictions pertaining to his or her SAR.

 

18.30                 “Stock Award” means any award of an Option, an SAR, a
Restricted Share or a Stock Unit under the Plan.

 

17

--------------------------------------------------------------------------------


 

18.31                 “Stock Option Agreement” means the agreement between the
Corporation and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her Option.

 

18.32                 “Stock Unit” means a bookkeeping entry representing the
equivalent of one share of Common Stock, as awarded under the Plan.

 

18.33                 “Stock Unit Agreement” means the agreement between the
Corporation and the recipient of a Stock Unit which contains the terms,
conditions and restrictions pertaining to such Stock Unit.

 

18.34                 “Subsidiary” means any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

18.35                 “Substitute Awards” means Awards or shares of Common Stock
issued by the Corporation in assumption of, or substitution or exchange for,
Awards previously granted, or the right or obligation to make future awards, in
each case by a corporation acquired by the Corporation or any Affiliate or with
which the Corporation or any Affiliates combines to the extent permitted by
NASDAQ Marketplace Rule 5635 or any successor thereto.

 

18

--------------------------------------------------------------------------------


 

Appendix A

 

PERFORMANCE CRITERIA

FOR RESTRICTED SHARES, STOCK UNITS AND PERFORMANCE CASH AWARDS

 

The performance goals that may be used by the Committee for such awards shall
consist of:  stock price; net sales; revenue; revenue growth or product revenue
growth; operating income (before or after taxes); pre- or after-tax income or
loss (before or after allocation of corporate overhead and bonus); earnings or
loss per share; net income or loss (before or after taxes); return on equity;
total stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Corporation; market share; gross profits; net profits; earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; improvement in or attainment of expense levels or
working capital levels, including cash, inventory and accounts receivable;
operating margin; gross margin; year-end cash; cash margin; debt reduction;
stockholders equity; operating efficiencies; market share; customer
satisfaction; customer growth; employee satisfaction; drug development
milestones; regulatory achievements (including submitting or filing applications
or other documents with regulatory authorities, successfully executing an
advisory committee meeting, or receiving approval of any such applications or
other documents and passing pre-approval inspections (whether of the Corporation
or the Corporation’s third-party manufacturer) and validation of manufacturing
processes (whether the Corporation’s or the Corporation’s third-party
manufacturer’s); initiation or completion of pre-clinical studies; clinical
achievements (including initiating clinical studies; initiating enrollment,
completing enrollment or enrolling particular numbers of subjects in clinical
studies; completing phases of a clinical study (including the treatment phase);
or announcing or presenting preliminary or final data from clinical studies; in
each case, whether on particular timelines or generally); strategic partnerships
or transactions (including in-licensing and out-licensing of intellectual
property; establishing relationships with commercial entities with respect to
the marketing, distribution and sale of the Corporation’s products or
development candidates (including with group purchasing organizations,
distributors and other vendors); supply chain achievements (including
establishing relationships with manufacturers or suppliers of component
materials and manufacturers of the Corporation’s products or development
candidates); co-development, co-marketing, profit sharing, joint venture or
other similar arrangements); financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Corporation’s equity or debt securities; factoring transactions; sales or
licenses of the Corporation’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); implementation, completion or attainment of measurable
objectives with respect to research (including nominating a development
candidate or initiating a new full discovery program), development,
manufacturing (including initiating formulation or device development work or
finalizing API or drug product processes), commercialization, development
candidates, products

 

19

--------------------------------------------------------------------------------


 

or projects, safety, production volume levels, acquisitions and divestitures;
factoring transactions; and recruiting and maintaining personnel.  In the areas
of development, regulatory progress and commercialization, the achievements
described above performed by a third party with which the Corporation has a
licensing or collaborative agreement (a “Partner”) shall apply to the
Corporation.  For example, if a Partner accomplishes development milestones,
regulatory achievements, commercialization or sales targets with an asset within
a program that is a subject of the licensing or collaboration agreement between
the Corporation and the Partner, then such Partner’s accomplishments shall
constitute achievements of the Corporation.  Such performance goals also may be
based solely by reference to the Corporation’s performance or the performance of
a Subsidiary, division, business segment or business unit of the Corporation, or
based upon the relative performance of other companies or upon comparisons of
any of the indicators of performance relative to other companies.  To the extent
consistent with section 162(m) of the Code, the Committee may adjust the results
under any performance criterion to exclude any of the following events that
occurs during a performance measurement period: (a) asset write-downs,
(b) litigation, claims, judgments or settlements, (c) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results, (d) accruals for reorganization and restructuring programs and
(e) any extraordinary, unusual or non-recurring items.

 

20

--------------------------------------------------------------------------------

 

Form of Notice of Grant and Stock Option Agreement under 2004 Equity Incentive
Plan

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

February 10, 2005

 

 

 

Vesting Schedule:

 

This option becomes exercisable for the first time on the earlier of the Put
Date or January 1, 2008 (as applicable, the “First Exercise Date”) provided you
have remained in continuous Service from the Date of Grant through the First
Exercise Date. On the First Exercise Date, this option may be exercised and
shall be vested as to that number of Shares subject to the option equal to
1/48th times the number of months that have elapsed from the Date of Grant
through the First Exercise Date. Thereafter, this option may be exercised and
shall be vested as to an additional 1/48th of the Shares subject to this option
when you complete each month of continuous Service following the First Exercise
Date. The option shall be fully vested and exercisable on the 4-year anniversary
of the Date of Grant provided you have remained in continuous Service through
such date.

 

 

 

Expiration Date:

 

February 9, 2015. This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document, and the 2004 Equity Incentive Plan (the “Plan”).

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 11.3 of the Plan. In addition, this option
becomes exercisable in full if the Company is subject to a “Change in Control”
(as defined in the Plan) before your Service terminates, and you are subject to
an Involuntary Termination (as defined below) within three months prior or 24
months after the Change in Control. Should the exercisability of this option
accelerate as a result of the occurrence of a Change in Control prior to the
First Exercise Date, the right to exercise this option shall be deferred as to
the additional shares until the First Exercise Date, provided and only if this
option is assumed by the surviving corporation or its parent or the surviving
corporation or its parent substitutes its own option for this option.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a)  an involuntary dismissal or discharge by the Company for reasons other than
for Cause; or

 

(b) your voluntary resignation following (i) a change in your position with the
Company (or Parent or Subsidiary employing you) which materially reduces your
level of responsibility, (ii) a reduction in your level of compensation
(including base salary, fringe benefits and participation in
corporate-performance based bonus or incentive programs) or (iii) a relocation
of your workplace more than fifty miles away from the workplace designated by
the Company on your initial date of service,

 

--------------------------------------------------------------------------------


 

 

 

provided and only if such change, reduction or relocation is effected by the
Company without your consent.

 

For purposes of this Agreement, “Put Date” shall mean the day after the final
day of the Put Period, as such term is defined in the Restated Certificate of
Incorporation of Theravance, Inc. or, if earlier, the consummation of a
Qualified Change in Control as defined in the Restated Certificate of
Incorporation of Theravance, Inc.

 

For purposes of this Agreement, “Service” means your service as an Employee,
Outside Director or Consultant.

 

No additional shares will vest after your Service has terminated for any reason,
except to the extent set forth above if you are subject to an Involuntary
Termination within three months prior to a Change in Control.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) You may exercise this option at any
time before its expiration under the preceding sentence, but only to the extent
that this option had become exercisable before your Service terminated (giving
effect where necessary to any deferred acceleration on Change in Control as set
forth under the heading “Vesting” above).

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after the later of your termination date
or the First Exercise Date. The Company determines when your Service terminates
for this purpose.

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the later of the date that is three
months after the First Exercise Date or 12 months after the date of death.

 

 

 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be

 

4

--------------------------------------------------------------------------------


 

 

 

expected to last, for a continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

·    Your personal check, a cashier’s check or a money order.

 

 

 

 

 

·    Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of

 

5

--------------------------------------------------------------------------------


 

 

 

the exercise price if your action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to this
option for financial reporting purposes.

 

 

 

 

 

·    Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

 

 

 

 

·    Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at

 

6

--------------------------------------------------------------------------------


 

 

 

any time, with or without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------

 

Form of Notice of Restricted Stock Award and Restricted Stock Agreement under
2004 Equity Incentive Plan (form in effect through 2010)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Theravance, Inc. (the
“Company”) on the following terms:

 

 

Name of Recipient:

 

«Name»

 

 

 

 

 

Total Number of Shares Granted:

 

«TotalShares»

 

 

 

 

 

Fair Market Value per Share:

 

$«ValuePerShare»

 

 

 

 

 

Total Fair Market Value of Award:

 

$«TotalValue»

 

 

 

 

 

Date of Grant:

 

«DateGrant»

 

 

 

 

 

Vesting Commencement Date:

 

«VestDay»

 

 

 

 

 

Vesting Schedule:

 

«VestSchedule»

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Theravance, Inc. 2004 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Agreement, which is attached to and made a part
of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK AGREEMENT

 

Payment for Shares

 

No payment is required for the shares that you are receiving, except for
satisfying any withholding taxes that may be due as a result of the grant of
this award or the vesting or transfer of the shares.

 

 

 

Transfer

 

On the terms and conditions set forth in the Notice of Restricted Stock Award
and this Agreement, the Company agrees to transfer to you the number of Shares
set forth in the Notice of Restricted Stock Award.

 

 

 

Vesting

 

The shares will vest in installments, as shown in the Notice of Restricted Stock
Award, as you continue in service as an employee, consultant or outside director
of the Company or a parent or subsidiary of the Company (“Service”).

 

 

 

Change in Control

 

The shares will fully vest if the Company is subject to a “Change in Control”
(as defined in the Plan) before your Service terminates and you are subject to
an Involuntary Termination (as defined below) within 3 months prior or 24 months
after the Change in Control. Should the vesting of the shares accelerate as the
result of a Change in Control prior to the First Vesting Date, the acceleration
of vesting shall be deferred as to the additional shares until the First Vesting
Date.

 

 

 

Involuntary Termination

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

 

 

 

 

(a)  an involuntary dismissal or discharge by the Company for reasons other than
for Cause; or

 

 

 

 

 

(b)  your voluntary resignation following (i) a change in your position with the
Company (or Parent or Subsidiary employing you) which materially reduces your
level of responsibility, (ii) a reduction in your level of compensation
(including base salary, fringe benefits and participation in
corporate-performance based bonus or incentive programs) or (iii) a relocation
of your workplace more than fifty miles away from the workplace designated by
the Company on your initial date of service, provided and only if such change,
reduction or relocation is effected by the Company without your consent.

 

 

 

 

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the

 

--------------------------------------------------------------------------------


 

 

 

Company, (ii) conviction of a felony under the laws of the United States or any
state thereof, (iii) gross negligence or (iv) repeated failure to perform lawful
assigned duties for thirty days after receiving written notification from the
Board of Directors.

 

 

 

 

 

No additional shares will vest after your Service has terminated for any reason,
except to the extent set forth above if you are subject to an Involuntary
Termination within 3 months prior to a Change in Control.

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares without the
written consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

 

 

Stock Certificates

 

The certificates for Restricted Shares have stamped on them a special legend
referring to the Company’s forfeiture right. In addition to or in lieu of
imposing the legend, the Company may hold the certificates in escrow. As your
vested percentage increases, you may request (at reasonable intervals) that the
Company release to you a non-legended

 

2

--------------------------------------------------------------------------------


 

 

 

certificate for your vested shares.

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Withholding Taxes

 

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be issued to you when they vest or (b) surrendering shares that
you previously acquired. The fair market value of the shares you surrender,
determined as of the date taxes otherwise would have been withheld in cash, will
be applied as a credit against the withholding taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 

Form of Notice of Stock Option Grant and Stock Option Agreement under 2004
Equity Incentive Plan (form in effect from 2007)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

«VestSchedule»

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document, and the 2004 Equity Incentive Plan (the “Plan”).

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 11.3 of the Plan. In addition, this option
becomes exercisable in full if the Company is subject to a “Change in Control”
(as defined in the Plan) before your Service terminates, and you are subject to
an Involuntary Termination (as defined below) within three months prior or 24
months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a)      an involuntary dismissal or discharge by the Company for reasons other
than for Cause; or

 

(b)      your voluntary resignation following (i) a change in your position with
the Company (or Parent or Subsidiary employing you) which materially reduces
your level of responsibility, (ii) a reduction in your level of compensation
(including base salary, fringe benefits and participation in
corporate-performance based bonus or incentive programs) or (iii) a relocation
of your workplace more than fifty miles away from the workplace designated by
the Company on your initial date of service, provided and only if such change,
reduction or relocation is effected by the Company without your consent.

 

For purposes of this Agreement, “Service” means your service as an Employee,
Outside Director or Consultant.

 

--------------------------------------------------------------------------------


 

 

 

No additional shares will vest after your Service has terminated for any reason,
except to the extent set forth above if you are subject to an Involuntary
Termination within three months prior to a Change in Control.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) You may exercise this option at any
time before its expiration under the preceding sentence, but only to the extent
that this option had become exercisable before your Service terminated.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose.

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date that is 12 months after
the date of death.

 

 

 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time

 

3

--------------------------------------------------------------------------------


 

 

 

schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

·         Your personal check, a cashier’s check or a money order.

 

 

 

 

 

·         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

·         Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

·         Irrevocable directions to a securities broker or lender approved by
the Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions

 

4

--------------------------------------------------------------------------------


 

 

 

must be given by signing a special “Notice of Exercise” form provided by the
Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

5

--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------

 

Form of Non-Employee Director Notice of Stock Option Grant and Stock Option
Agreement under 2004 Equity Incentive Plan (form in effect through 2006)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«Name»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price Per Share:

 

$«PricePerShare»

 

 

 

Date of Grant:

 

«DateGrant»

 

 

 

Vesting Schedule:

 

«VestSched»

 

 

 

Expiration Date:

 

«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

New Director Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is intended to be an incentive stock option under section 422 of the
Internal Revenue Code or a nonstatutory stock option, as provided in the Notice
of Stock Option Grant.

 

 

 

Vesting

 

This option becomes exercisable as shown in the Notice of Stock Option Grant.

 

This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 8(b)(ii) or (iii) of the Plan. In addition, this
option becomes exercisable in full if the Company is subject to a “Change in
Control” (as defined in the Plan) before your Service terminates. Should the
exercisability of this option accelerate as a result of the occurrence of a
Change in Control prior to the First Exercise Date, the right to exercise this
option shall be deferred as to the additional shares until the First Exercise
Date, provided and only if this option is assumed by the surviving corporation
or its parent or the surviving corporation or its parent substitutes its own
option for this option.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Put Date” shall mean the day after the final
day of the Put Period, as such term is defined in the Restated Certificate of
Incorporation of Theravance, Inc. or, if earlier, the consummation of a
Qualified Change in Control as defined in the Restated Certificate of
Incorporation of Theravance, Inc.

 

For purposes of this Agreement, “Service” means your service as an Outside
Director.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason except as set forth above

 

 

 

Term

 

This option expires in any event at the close of business at Company

 

--------------------------------------------------------------------------------


 

 

 

headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

 

 

 

Termination Prior to the Put Date

 

If your Service terminates for any reason prior to the Put Date, then this
option will expire at the close of business at Company headquarters on the date
36 months after your termination date. The Company determines when your Service
terminates for this purpose.

 

 

 

Regular Termination on or after the Put Date

 

If your Service terminates for any reason on or after the Put Date except a
Qualified Retirement, then this option will expire at the close of business at
Company headquarters on the date 12 months after your termination date. The
Company determines when your Service terminates for this purpose.

 

 

 

Qualified Retirement

 

If you retire from Service at or after the age of 65 or at or after the age of
55 and have provided 10 years of consecutive Service for the Company prior to
retirement (a “Qualified Retirement”), then this option will expire at the close
of business at the Company headquarters on the date 36 months after the date of
your Qualified Retirement.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

·         Your personal check, a cashier’s check or a money order.

 

 

 

 

 

·         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the

 

2

--------------------------------------------------------------------------------


 

 

 

 

Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

·         Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove Optionee from the Board of Directors at any time in
accordance with the provisions of

 

3

--------------------------------------------------------------------------------


 

 

 

applicable law.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

Form of Non-Employee Director Notice of Stock Option Grant and Stock Option
Agreement under 2004 Equity Incentive Plan (form in effect from 2007)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

«Name»

 

 

Total Number of Shares:

«Shares»

 

 

Type of Option:

Nonstatutory Stock Option

 

 

Exercise Price Per Share:

$«PricePerShare»

 

 

Date of Grant:

«DateGrant»

 

 

Vesting Schedule:

«VestSched»

 

 

Expiration Date:

«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

New Director Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.

 

 

 

Vesting

 

This option becomes exercisable as shown in the Notice of Stock Option Grant.

 

 

 

 

 

This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 8(b)(ii) or (iii) of the Plan. In addition, this
option becomes exercisable in full if the Company is subject to a “Change in
Control” (as defined in the Plan) before your Service terminates. Should the
exercisability of this option accelerate as a result of the occurrence of a
Change in Control prior to the First Exercise Date, the right to exercise this
option shall be deferred as to the additional shares until the First Exercise
Date, provided and only if this option is assumed by the surviving corporation
or its parent or the surviving corporation or its parent substitutes its own
option for this option.

 

 

 

 

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

 

 

 

 

For purposes of this Agreement, “Put Date” shall mean the day after the final
day of the Put Period, as such term is defined in the Restated Certificate of
Incorporation of Theravance, Inc. or, if earlier, the consummation of a
Qualified Change in Control as defined in the Restated Certificate of
Incorporation of Theravance, Inc.

 

 

 

 

 

For purposes of this Agreement, “Service” means your service as an Outside
Director.

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason except as set forth above.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant,

 

--------------------------------------------------------------------------------


 

 

 

as shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

 

 

 

Regular Termination

 

If your Service terminates for any reason except a termination for Cause, then
this option will expire at the close of business at Company headquarters on the
date 36 months after your termination date. If your Service terminates for
Cause, then this option will expire on your termination date. The Company
determines when your Service terminates for this purpose.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

·              Your personal check, a cashier’s check or a money order.

 

 

 

 

 

·              Certificates for shares of Company stock that you own, along with
any forms needed to effect a transfer of those shares to the Company. The value
of the shares, determined as of the effective date of the option exercise, will
be applied to the option exercise price. Instead of surrendering shares of
Company stock, you may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
option shares issued to you. However, you may not surrender, or attest to the
ownership of, shares of Company stock in payment of the exercise price if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this option for financial reporting
purposes.

 

 

 

 

 

·              Irrevocable directions to a securities broker approved by the
Company to sell all or part of your option shares and to deliver to the Company
from the sale proceeds an amount sufficient to pay the option exercise

 

2

--------------------------------------------------------------------------------


 

 

 

price and any withholding taxes. (The balance of the sale proceeds, if any, will
be delivered to you.) The directions must be given by signing a special “Notice
of Exercise” form provided by the Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove Optionee from the Board of Directors at any time in
accordance with the provisions of applicable law.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the

 

3

--------------------------------------------------------------------------------


 

 

 

exercise price per share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

 

Form of Time-Based Vesting Notice of Restricted Stock Unit Award and Restricted
Stock Unit Agreement under 2004 Equity Incentive Plan (form in effect through
2007)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:          «Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«TotalShares»

Vesting Commencement Date:

«VestComDate»

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee of the Company, a
Parent, a Subsidiary or an Affiliate (“Service”) throughout the vesting period.
The units will vest as follows: 25% on <<InitialVestDate>>; 6.25% on
<<SecondVestDate>>; and an additional 6.25% on the final day of each 3-month
period thereafter through <<FinalVestDate>>, provided that you remain in
continuous service through such date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. Capitalized
terms not defined herein have the meaning ascribed to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:

 

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award. It is intended
that vesting in the restricted stock units is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Forfeiture

 

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and
1 day after the leave of absence began. Vesting will resume effective as of the
second vesting date after you return from leave of absence provided you have
worked at least one day during that vesting period.

 

 

 

 

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

--------------------------------------------------------------------------------


 

 

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for applicable taxes. You authorize the Company to
instruct the broker whom it has selected for this purpose to sell a number of
shares of Common Stock to be issued upon the vesting of your restricted stock
units to meet the withholding obligations. Such sales shall be effected at the
prevailing market price following the date that the restricted stock units vest.

 

2

--------------------------------------------------------------------------------


 

 

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations. To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount. The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes. If the Company satisfies the obligation for taxes
by withholding a number of shares of Common Stock as described above, you are
deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity. The Company
and its Parent and its Subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

 

Form of Non-Employee Director Time-Based Vesting Notice of Initial Restricted
Stock Unit Award and Restricted Stock Unit Agreement under 2004 Equity Incentive
Plan (form in effect through 2010)

 

Initial Director Auto Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«Shares»

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as a member of the Board
(“Service”) throughout the vesting period.  The units will vest in twenty-four
(24) equal monthly installments, provided that you remain in continuous Service
through each such date. In addition, all of the restricted stock units subject
to this award will vest immediately if the Company is subject to a Change in
Control (as defined in the Plan) before your continuous Service terminates and
upon your death.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Time of Settlement

 

A vested unit will be settled on the fourth anniversary of the Date of Grant or,
if earlier, 60 days following the cessation of your Service for any reason.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of a Change in Control,
then it will be settled immediately prior to the closing of the transaction that
constitutes a Change in Control.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of your death, then it
will be settled 60 days following the cessation of your Service due to your
death.

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on

 

--------------------------------------------------------------------------------


 

 

 

which the restricted stock units are settled.  At the time of settlement, a
stock certificate for the shares representing your vested restricted stock units
shall be released to you or the Company shall cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove you from the Board at any time in accordance with the
provisions of applicable law.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

2

--------------------------------------------------------------------------------


 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 

Form of Non-Employee Director Time-Based Vesting Notice of Annual Restricted
Stock Unit Award and Restricted Stock Unit Agreement under 2004 Equity Incentive
Plan (form in effect through 2010)

 

Annual Director Auto Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«Shares»

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as a member of the Board
(“Service”) throughout the vesting period.  The units will vest in twelve (12)
equal monthly installments, provided that you remain in continuous Service
through each such date. In addition, all of the restricted stock units subject
to this award will vest immediately if the Company is subject to a Change in
Control (as defined in the Plan) before your continuous Service terminates and
upon your death.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Time of Settlement

 

A vested unit will be settled on the fourth anniversary of the Date of Grant or,
if earlier, 60 days following the cessation of your Service for any reason.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of a Change in Control,
then it will be settled immediately prior to the closing of the transaction that
constitutes a Change in Control.

 

 

 

 

 

If a unit vests on an accelerated basis as the result of your death, then it
will be settled 60 days following the cessation of your Service due to your
death.

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on

 

--------------------------------------------------------------------------------


 

 

 

which the restricted stock units are settled.  At the time of settlement, a
stock certificate for the shares representing your vested restricted stock units
shall be released to you or the Company shall cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove you from the Board at any time in accordance with the
provisions of applicable law.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

2

--------------------------------------------------------------------------------


 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 

Form of Time-Based Vesting Notice of Restricted Stock Unit Award and Restricted
Stock Unit Agreement under 2004 Equity Incentive Plan (sales plan applicable to
more than one award, form used in 2008)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

 

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«TotalShares»

Vesting Commencement Date:

 

«VestComDate»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period.  The units will vest as follows:  25% on <<InitialVestDate>>;
6.25% on <<SecondVestDate>>; and an additional 6.25% on the final day of each
3-month period thereafter until the final vest date, which is three years after
<<InitialVestDate>>, provided that you remain in continuous Service through such
date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

No payment is required for the restricted stock units you are receiving.

 

 

Nature of Units

Your units are bookkeeping entries.  They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date.  As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

Settlement of Units

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

Vesting

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.  It is
intended that vesting in the restricted stock units is commensurate with a
full-time work schedule.  For possible adjustments that may be made by the
Company, see the Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

Forfeiture

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately.  This means that the
restricted stock units will immediately revert to the Company.  You receive no
payment for restricted stock units that are forfeited.  The Company determines
when your Service terminates for this purpose.

 

 

Leaves of Absence and Part-Time Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and 1
day after the leave of absence began.  Vesting will resume effective as of the
second vesting date after you

 

--------------------------------------------------------------------------------


 

 

return from leave of absence provided you have worked at least one day during
that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule.  Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

Stock Certificates

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest.  After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

Stockholder Rights

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

Units Restricted

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

Withholding Taxes

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.  Prior to the relevant taxable event,
you shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations.  You further

 

2

--------------------------------------------------------------------------------


 

 

authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of all other restricted stock units granted to you prior to the Date of Grant or
a lesser number of shares that vest under such other awards as necessary to meet
tax withholding obligations.  Such sales shall be effected at a market price
following the date that the restricted stock units vest (unless you and the
Company have agreed to a later settlement date pursuant to procedures that the
Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations.  To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount.  The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes.  If the Company satisfies the obligation for
taxes by withholding a number of shares of Common Stock as described above, you
are deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

Rule 10b5-1 Plan

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first date on which the applicable restricted
stock units vest.  This 10b5-1 Plan is being adopted to permit you to sell a
number of shares awarded upon the vesting of restricted stock units sufficient
to pay withholding taxes that become due as a result of the award or the vesting
of the restricted stock units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted stock unit award, to permit you to sell all of the applicable
vested restricted stock units.  You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other

 

3

--------------------------------------------------------------------------------


 

 

Company employees pursuant to sales of shares vesting under Company options or
restricted stock unit awards and your proceeds will be based on a blended price
for all such sales. You acknowledge that you will be responsible for all
brokerage fees and other costs of sale, and you agree to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  You acknowledge that it may not be possible to sell Common Stock
during the term of this 10b5-1 Plan due to (a) a legal or contractual
restriction applicable to you or to the broker, (b) a market disruption,
(c) rules governing order execution priority on the Nasdaq Global Market, (d) a
sale effected pursuant to this 10b5-1 Plan that fails to comply (or in the
reasonable opinion of the broker’s counsel is likely not to comply) with
Rule 144 under the Securities Act of 1933, if applicable, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan.  You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

Restrictions on Issuance

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

Restrictions on Resale

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

No Retention Rights

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity.  The
Company and its Parent and its Subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

Applicable Law

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company

 

4

--------------------------------------------------------------------------------


 

 

regarding this award.  Any prior agreements, commitments or negotiations
concerning this award are superseded.  This Agreement may be amended only by
another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------

 

Form of Time-Based Vesting Notice of Restricted Stock Unit Award and Restricted
Stock Unit Agreement under 2004 Equity Incentive Plan (sales plan applicable to
one award, form used in 2008)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

 

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«TotalShares»

Vesting Commencement Date:

 

«VestComDate»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period.  The units will vest as follows:  25% on <<InitialVestDate>>;
6.25% on <<SecondVestDate>>; and an additional 6.25% on the final day of each
3-month period thereafter until the final vest date, which is three years after
<<InitialVestDate>> , provided that you remain in continuous Service through
such date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

No payment is required for the restricted stock units you are receiving.

 

 

Nature of Units

Your units are bookkeeping entries.  They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date.  As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

Settlement of Units

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

Vesting

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.  It is
intended that vesting in the restricted stock units is commensurate with a
full-time work schedule.  For possible adjustments that may be made by the
Company, see the Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

Forfeiture

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately.  This means that the
restricted stock units will immediately revert to the Company.  You receive no
payment for restricted stock units that are forfeited.  The Company determines
when your Service terminates for this purpose.

 

 

Leaves of Absence and Part-Time Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and 1
day after the leave of absence began.  Vesting will resume effective as of the
second vesting date after you

 

--------------------------------------------------------------------------------


 

 

return from leave of absence provided you have worked at least one day during
that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule.  Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

Stock Certificates

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest.  After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

Stockholder Rights

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

Units Restricted

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

Withholding Taxes

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.  Prior to the relevant taxable event,
you shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations.  Such sales

 

2

--------------------------------------------------------------------------------


 

 

shall be effected at a market price following the date that the restricted stock
units vest (unless you and the Company have agreed to a later settlement date
pursuant to procedures that the Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations.  To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount.  The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes.  If the Company satisfies the obligation for
taxes by withholding a number of shares of Common Stock as described above, you
are deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

Rule 10b5-1 Plan

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted stock units
vest.  This 10b5-1 Plan is being adopted to permit you to sell a number of
shares awarded upon the vesting of restricted stock units sufficient to pay
withholding taxes that become due as a result of this award or the vesting of
the restricted stock units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted stock unit award, to permit you to sell all of the vested
restricted stock units.  You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options or restricted stock unit awards and your
proceeds will be based on a blended price for all such sales. You acknowledge
that you will be responsible for all brokerage fees and other costs of sale, and
you agree to indemnify and hold the Company harmless from any

 

3

--------------------------------------------------------------------------------


 

 

losses, costs, damages, or expenses relating to any such sale.  You acknowledge
that it may not be possible to sell Common Stock during the term of this 10b5-1
Plan due to (a) a legal or contractual restriction applicable to you or to the
broker, (b) a market disruption, (c) rules governing order execution priority on
the Nasdaq Global Market, (d) a sale effected pursuant to this 10b5-1 Plan that
fails to comply (or in the reasonable opinion of the broker’s counsel is likely
not to comply) with Rule 144 under the Securities Act of 1933, if applicable, or
(e) if the Company determines that sales may not be effected under this 10b5-1
Plan.  You acknowledge that this 10b5-1 Plan is subject to the terms of any
policy adopted now or hereafter by the Company governing the adoption of 10b5-1
plans.

 

 

Restrictions on Issuance

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

Restrictions on Resale

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

No Retention Rights

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity.  The
Company and its Parent and its Subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

Applicable Law

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award.  Any prior agreements, commitments or negotiations concerning this award
are superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

Form of Time-Based Vesting Notice of Restricted Stock Unit Award and Restricted
Stock Unit Agreement under 2004 Equity Incentive Plan (executive officer
replenishment 2009)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:                                     «Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«TotalShares»

Vesting Commencement Date:

 

«VestComDate»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period. The units will vest in equal quarterly installments over
approximately four years as follows:  6.25% on <<InitialVestDate>>; 6.25% on
<<SecondVestDate>>; and an additional 6.25% on the final day of each 3-month
period thereafter, provided that you remain in continuous Service through such
date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document. Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company. If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award. It is intended
that vesting in the restricted stock units is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Forfeiture

 

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and 1
day after the leave of absence began. Vesting will resume effective as of the
second vesting date after you

 

--------------------------------------------------------------------------------


 

 

 

return from leave of absence provided you have worked at least one day during
that vesting period.

 

 

 

 

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

 

 

 

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for applicable taxes.

 

 

 

 

 

At your discretion, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding shares of Company stock that otherwise would be issued
to you when the units are settled, provided

 

2

--------------------------------------------------------------------------------


 

 

 

that the Company, acting through the Board of Directors or Compensation
Committee, may provide prospectively that it no longer authorizes
(c) withholding of shares.

 

 

 

 

 

If the Company satisfies the obligation for taxes by withholding a number of
shares of Common Stock as described above, you are deemed to have been issued
the full number of shares subject to the award of restricted stock units and the
fair market value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied to the withholding
taxes.

 

 

 

 

 

You acknowledge that the proceeds of a sale pursuant to (b) above or withholding
pursuant to (c) above may not be sufficient to satisfy your withholding
obligations. To the extent the proceeds from such sale are insufficient to cover
the taxes due, the Company may in its discretion withhold the balance of all
applicable taxes legally payable by you from your wages or other cash
compensation paid to you by the Company.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity. The Company
and its Parent and its Subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company

 

3

--------------------------------------------------------------------------------


 

 

 

regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

Form of Time-Based Vesting Notice of Restricted Stock Unit Award and Restricted
Stock Unit Agreement under 2004 Equity Incentive Plan (employee replenishment
2009)

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«TotalShares»

Vesting Commencement Date:

«VestComDate»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period.  The units will vest in equal quarterly installments over
approximately four years as follows:  6.25% on <<InitialVestDate>>; 6.25% on
<<SecondVestDate>>; and an additional 6.25% on the final day of each 3-month
period thereafter, provided that you remain in continuous Service through such
date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries.  They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date.  As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.  It is
intended that vesting in the restricted stock units is commensurate with a
full-time work schedule.  For possible adjustments that may be made by the
Company, see the Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

Forfeiture

 

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately.  This means that the
restricted stock units will immediately revert to the Company.  You receive no
payment for restricted stock units that are forfeited.  The Company determines
when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and 1
day after the leave of absence began.  Vesting will resume effective as of the
second vesting date after you

 

--------------------------------------------------------------------------------


 

 

 

return from leave of absence provided you have worked at least one day during
that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule.  Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest.  After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.  Prior to the relevant taxable event,
you shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations.  Such sales

 

2

--------------------------------------------------------------------------------


 

 

 

shall be effected at a market price following the date that the restricted stock
units vest (unless you and the Company have agreed to a later settlement date
pursuant to procedures that the Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations.  To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount.  The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes.  If the Company satisfies the obligation for
taxes by withholding a number of shares of Common Stock as described above, you
are deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Securities Exchange Act of 1934 (the “Exchange Act”), and to be
interpreted to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is adopted to be effective as
of the first date on which the restricted stock units vest.  This 10b5-1 Plan is
being adopted to permit you to sell a number of shares awarded upon the vesting
of restricted stock units sufficient to pay withholding taxes that become due as
a result of this award or the vesting of the restricted stock units or, if you
elect within thirty days following notification via the broker whom the Company
has selected for this purpose of your restricted stock unit award, to permit you
to sell all of the vested restricted stock units.  You hereby appoint the
Company as your agent and attorney-in-fact to instruct the broker with respect
to the number of shares to be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options or restricted stock unit awards and your
proceeds will be based on a blended price for all such sales. You acknowledge
that you will be responsible for all brokerage fees and other costs of sale, and
you agree to indemnify and hold the Company harmless from any

 

3

--------------------------------------------------------------------------------


 

 

 

losses, costs, damages, or expenses relating to any such sale.  You acknowledge
that it may not be possible to sell Common Stock during the term of this 10b5-1
Plan due to (a) a legal or contractual restriction applicable to you or to the
broker, (b) a market disruption, (c) rules governing order execution priority on
the Nasdaq Global Market, (d) a sale effected pursuant to this 10b5-1 Plan that
fails to comply (or in the reasonable opinion of the broker’s counsel is likely
not to comply) with Rule 144 under the Securities Act of 1933, if applicable, or
(e) if the Company determines that sales may not be effected under this 10b5-1
Plan.  You acknowledge that this 10b5-1 Plan is subject to the terms of any
policy adopted now or hereafter by the Company governing the adoption of 10b5-1
plans.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity.  The
Company and its Parent and its Subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award.  Any prior agreements, commitments or negotiations concerning this award
are superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

4

--------------------------------------------------------------------------------


 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------

 

Form of Non-Employee Director Time-Based Vesting Notice of Initial Restricted
Stock Unit Award and Restricted Stock Unit Agreement under 2004 Equity Incentive
Plan (form in effect from December 2010)

 

Initial Director Auto Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

 

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

6,000

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as a member of the Board
(“Service”) throughout the vesting period.  The units will vest in twenty-four
(24) equal monthly installments, provided that you remain in continuous Service
through each such date. In addition, all of the restricted stock units subject
to this award will vest immediately if the Company is subject to a Change in
Control (as defined in the Plan) before your continuous Service terminates and
upon your death.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

 

 

Regardless of when the restricted stock units vest, settlement of the units will
only occur at the time specified below under “Time of Settlement”.

 

 

 

Time of Settlement

 

A vested unit will be settled on the fourth anniversary of the Date of Grant or,
if earlier, 60 days following your “separation from service” (within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”))
or your death.

 

 

 

 

 

In the event of a Change in Control that also constitutes a “change in control
event” under Treasury Regulation 1.409A-3(a)(5) (a “409A CiC”), all vested units
will be settled immediately prior to the closing of the transaction that
constitutes a Change in Control. In the event of a Change in Control that is not
a 409A CiC, the vested units will be settled as described in the rest of this
section or, if sooner, immediately prior to a 409A CiC after such Change in
Control.

 

 

 

 

 

Notwithstanding anything to the contrary in the Plan, the Notice of Restricted
Stock Unit Award or any other section of this Agreement, the Company may
accelerate settlement of these units from the time specified in this section
only in accordance with Treasury Regulation 1.409A-3(j)(4).

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units are settled.  At the time of settlement, a stock
certificate for the shares representing your vested restricted stock units shall
be released to you or the Company shall cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.

 

 

 

 

 

These restricted stock units are subject to Code Section 409A. The Company has
attempted in good faith to structure this award in a manner that conforms to the
requirements of Code Sections 409A(a)(2), (3) and (4), and any ambiguities
herein will be interpreted to so comply to the maximum extent permissible.
However, you acknowledge and agree that the Company has made no representations
or warranties to you with respect to whether this award in fact complies with
Code Sections 409A(a)(2), (3) and (4) or the income tax consequences related to
this award

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under

 

2

--------------------------------------------------------------------------------


 

 

 

this Agreement at a time when applicable laws, regulations, Company trading
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove you from the Board at any time in accordance with the
provisions of applicable law.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------

 

Form of Non-Employee Director Time-Based Vesting Notice of Annual Restricted
Stock Unit Award and Restricted Stock Unit Agreement under 2004 Equity Incentive
Plan (form in effect from December 2010)

 

Annual Director Auto Grant

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

 

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

6,000

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as a member of the Board
(“Service”) throughout the vesting period.  The units will vest in twelve (12)
equal monthly installments, provided that you remain in continuous Service
through each such date. In addition, all of the restricted stock units subject
to this award will vest immediately if the Company is subject to a Change in
Control (as defined in the Plan) before your continuous Service terminates and
upon your death.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

 

RECIPIENT:

 

THERAVANCE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.

 

 

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

 

 

 

Regardless of when the restricted stock units vest, settlement of the units will
only occur at the time specified below under “Time of Settlement”.

 

 

 

Time of Settlement

 

A vested unit will be settled on the fourth anniversary of the Date of Grant or,
if earlier, 60 days following your “separation from service” (within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”))
or your death.

 

 

 

 

 

In the event of a Change in Control that also constitutes a “change in control
event” under Treasury Regulation 1.409A-3(a)(5) (a “409A CiC”), all vested units
will be settled immediately prior to the closing of the transaction that
constitutes a Change in Control. In the event of a Change in Control that is not
a 409A CiC, the vested units will be settled as described in the rest of this
section or, if sooner, immediately prior to a 409A CiC after such Change in
Control.

 

 

 

 

 

Notwithstanding anything to the contrary in the Plan, the Notice of Restricted
Stock Unit Award or any other section of this Agreement, the Company may
accelerate settlement of these units from the time specified in this section
only in accordance with Treasury Regulation 1.409A-3(j)(4).

 

 

 

Form of Settlement

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units are settled. At the time of settlement, a stock
certificate for the shares representing your vested restricted stock units shall
be released to you or the Company shall cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.

 

 

 

 

 

These restricted stock units are subject to Code Section 409A. The Company has
attempted in good faith to structure this award in a manner that conforms to the
requirements of Code Sections 409A(a)(2), (3) and (4), and any ambiguities
herein will be interpreted to so comply to the maximum extent permissible.
However, you acknowledge and agree that the Company has made no representations
or warranties to you with respect to whether this award in fact complies with
Code Sections 409A(a)(2), (3) and (4) or the income tax consequences related to
this award.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under

 

2

--------------------------------------------------------------------------------


 

 

 

this Agreement at a time when applicable laws, regulations, Company trading
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove you from the Board at any time in accordance with the
provisions of applicable law.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

 

 

 

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------
